Affirmed by unpublished PER CURIAM opinion.
Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:
Yudell Amon Branch appeals from the district court’s order denying his motion for reduction of sentence pursuant to 18 U.S.C. § 3582(c) (2006). We have reviewed the record and find no abuse of discretion and no reversible error. Accordingly, we affirm the district court’s order denying the motion. See United States v. Lindsey, 556 F.3d 238, 244-46 (4th Cir.2009); United States v. Hood, 556 *266F.3d 226, 232-33 (4th Cir.2009). We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the court and argument would not aid the decisional process.

AFFIRMED.